TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00121-CV



                                  Evans P. Weaver, Appellant

                                                    v.

                         James Korenek and Kelli Korenek, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-04-000697, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On February 27, 2007, Evans P. Weaver filed a notice of appeal from a June 15, 2004

order granting final summary judgment for James and Kelli Korenek on their claims alleging breach

of a settlement agreement by Weaver and Weaver Companies, L.L.C. As it appears to the Court that

Weaver filed for bankruptcy during the pendency of the underlying proceedings, and they remain

subject to the automatic stay, see 11 U.S.C.A. § 362(a) (2004), this appeal is abated until further

order of the court. See Tex. R. App. P. 8.2, 8.3.

                                                         ____________________________________

                                                         Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Bankruptcy

Filed: September 19, 2007